Title: General Orders, 11 April 1777
From: Washington, George
To: 



Head Quarters, Morristown April 11th 1777.
Amboy.Brunswick.


Brigadier Genl Muhlenberg will take the trouble of inquiring into the Rank, and Claims for promotion of the Subalterns of the 1st 3rd 4th 5th 6th & 9th Virginia Battalions; determine the disputes, and make report; that no time may be left [lost] in filling up the vacancies.

The commanding Officers of detachments and parties, as they arrive, must make Returns to the Adjutant General without delay.
The commanding Officer of every Regiment and Corps, is to take especial care to prevent his men from straggling, and to see that every thing is in such order as to move at an hour’s warning. All officers are to pay particular attention to this order, and not to absent themselves from camp. The Rolls to be called twice a day (Morning and Evening) regularly.
The commanding Officer of each Corps, is also to take care, that a parade, convenient to the quarters of his men, is fixed upon to repair to, for the purpose of calling over the rolls; at which the officers are regularly to attend, and see that none, but good and sufficient excuses are admitted for the non-attendance of the non-commissioned officers and privates.
At these Roll-Callings the state and condition of the men’s Arms and Ammunition is to be accurately inspected into, and the soldiers made to account satisfactorily for any deficiency of the latter, or pay for it.
An Alarm will be announced by the firing of 3 Field Pieces, upon which each Corps in that division of the Army, in and near Morristown is first to assemble and form upon its own parade, and then march to a General-Parade to be shewn by the Adjutant General at Morristown, and there wait orders. The other divisions of the Army are to assemble in such places, and in such manner as the General Officers respectively commanding, shall order and direct.
The General Parade to which the different Corps are to repair (after they have assembled and formed on their respective parades) is in the main street, from the Artillery Guard House, opposite the Meeting, to Mr Magee’s house.
